DETAILED ACTION
Corrected Notice of Allowability

The Notice of Allowability issued on March 9, 2022 inadvertently omitted claims 1 and 2 as allowed. See under “Continuation of 3” on PTOL-37 mailed on March 9, 2022.  The corrected notice of allowability is issued to correct the aforementioned error.  Any inconvenience to applicant is regretted by the examiner.  

Election/Restrictions

Claims 1-3, 6-8, 10, 11, and 13-15 are allowable. Claims 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I, claims 1-17, Group II, claims 18-19, and Group III, claim 20, as set forth in the Office action mailed on May 13, 2019, is hereby withdrawn and claims 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Debodhonyaa Sengupta on February 23, 2022.

The application has been amended as follows: 
Claim 1:
At lines 12-13, replace “0 to 25 parts by weight” with - -  1 to 25 parts by weight - -. 
Claim 4: cancel

Claim 12: cancel



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1-3, 6-8, 10, 11, 13-15, and 18-20 are allowed.

The closest prior art to claim 1 is Kageyama (US 20120283375 A1)  and Fujita et al. (US 20110105637 A1).  

Kageyama discloses resin composition (adhesive composition) that can be used for sealing of an organic light emitting diode (OLED) (0010, 0015, and 0043).  The resin composition of Kageyama comprises (A) a polyisobutylene resin, (B) a polyisoprene resin and/or a polyisobutylene resin, each having a functional group capable of reacting with an epoxy group, (C) a tackifier resin, and (D) an epoxy resin (0044).  

The difference between the claimed invention and Kageyama is that Kageyama e.g. does not teach or suggest (A) an adhesive composition exhibiting a first peak having a glass transition temperature (Tg) in the range of 20°C to 60°C and a second peak having a Tg in the range of 80°C to 120°C, and (B) a tensile modulus in the range of 1 MPa to 300 MPa at 25°C after curing. 

Fujita discloses an encapsulating adhesive composition for use in an electronic device comprising one or more polyisobutylene resins, in combination with optional multifunctional (meth)acrylate monomers and/or optional tackifiers (abstract and 0001). 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on February 8, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on October 8, 2021 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 8, 2022 has been entered.

Support for claim 1 amendment “a radical photocurable compound” can be found in original claim 9.  Support for claim 1 amendment “50 to 70 parts by weight” of the olefin-based resin component, and “30 to 40 parts by weight” of the curable resin can be 

In view of applicant’s and examiner’s amendments, and the examiner’s reasons for allowance, the claim objection, the 35 USC 112(b) rejection, and the 35 USC 103 rejection of claims 1, 3, 4,  6-8, 14, and 15 over Kageyama (US 20120283375 A1), as set forth in the previous OA are withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 17, 2022